Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 15 June 2022, with respect to the rejection(s) of claim(s) 13-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kujawski et al (2013/0169424).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 states “it is oriented at an average enclosed angle between the mouse button face and the surface plane of more than 600”. Claim 24 states 700-800 and is rejected for the same reasons. It is not defined what units the number is defined as, and angles are usually defined in degrees which shouldn’t be defined as anything more than 360 degrees when dealing with physical angles. The specification does not further describe what these numbers mean and thus the Examiner does not know how to interpret these numbers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16, 21, 23, 24 and 29  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kujawski et al (2013/0169424).	In regards to claims 13 and 29, Kujawski teaches a computer mouse, comprising a housing (See; Fig. 1) with: a bottom face for resting on a generally horizontal surface plane (See; Fig. 1 for a bottom of the mouse which rests on a horizontal surface); a mouse button face projecting upwardly from said bottom face (See; Fig. 1); a thumb face opposite of said mouse button face for engagement by a thumb of a user hand (See; Fig. 1 for a side face of the mouse which curves down to the bottom face. The Examiner is interpreting a thumb face as any face of the mouse where a user’s thumb could engage. Thumb positions vary greatly depending on the type of “grip” a user uses. For instance claw grip users will typically hold the bottom / side face of a rounded mouse. The bottom face of any mouse can be touched by a user’s thumb at any given time. Optical mice can still continue to function with thumb presence on the bottom side of the mouse. Thus the Examiner is not giving significant weight to this broad disclosure); at least two mouse buttons arranged at said mouse button face for operation by a finger of said user hand (See; Fig. 1 for a left and right mouse button); and a touchpad surface area arranged at said mouse button face for operation by fingers of said user hand responsive to being touched and responsive to shifting movement of an area where said touchpad area is touched from one location on said touchpad surface area to another location on said touchpad surface area (See; Fig. 1 for a touch-scrolling pad 102); the mouse further comprising circuitry for generating user interface display control signals in response to said touchpad surface area being touched and in response to said shifting movement of the area where said touchpad area is touched (See; p[0016] for an integrated circuit 116 where scrolling input to the touch-scrolling pad is synchronized to visual output to the user on display); wherein said touchpad surface area is at least partially located between said mouse buttons (See; Fig. 1 where the touch-scrolling pad 102 is located in a region between each mouse button); and wherein said mouse buttons have mouse button caps integrally formed with adjacent portions of the housing and connected to said adjacent portions of the housing via flexible hinge areas on sides of the button caps facing said touchpad surface area at least partially located there between (See; Fig. 1 where the mouse buttons are formed integrally and seamlessly with the rest of the housing). Claim 29 is a broader recitation of claim 13 and is rejected for the same reasons above. 		In regards to claim 16, Kujawski teaches wherein said mouse buttons are operable by pressing a respective area of a respective button, causing the respective button to hinge about the respective flexible hinge area on the side of the respective button cap (See; Fig. 1 where the buttons hinge about the respective flexible hinge area abutting the main mouse housing where the palm rests).	In regards to claim 21, Kujawski teaches the touchpad surface area comprises a central area of the mouse button face that is separate from any areas forming the mouse buttons surrounding the central area (See; Fig. 1 where the touch scrolling pad 102 comprises a central area of the mouse button face separate from the buttons).

	In regards to claim 23, Kujawski shows wherein the mouse button face is slanted backward so that it is oriented at an average enclosed angle between the mouse button face and the surface plane of more than 600 (See; Fig. 1 where the mouse button face is slanted. See the 112(b) rejection above as to the “600” being undefined / indefinite).

	In regards to claim 24, Kujawski teaches wherein the mouse button face is slanted backward so that it is oriented at an average enclosed angle between the mouse button face and the surface plane of between 700 and 800 (See; Fig. 1 where the mouse button face is slanted. See the 112(b) rejection above as to the “700 to 800” being undefined / indefinite).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kujawski et al (2013/0169424) (herein “Kujawski”)  in view of Edwards (2013/0257729).
	In regards to claim 14, Kujawski fails to explicitly teach at least one sensor for detecting a mode of operation by a user, wherein the circuitry is configured to, in a first detected mode of operation, and in response to a displacement operation by a user, output a first signal for causing a user interface display of a computer system communicating with said mouse to show a first movement in a first direction in a displayed image and, in a second detected mode of operation, and in response to said displacement operation by a user, output a second signal different from said first signal for causing said user interface display to show a second movement in a second direction in the displayed image, said second direction being different from said first direction.	However, Edwards teaches comprising at least one sensor for detecting a mode of operation by a user, wherein the circuitry is configured to, in a first detected mode of operation, and in response to a displacement operation by a user, output a first signal for causing a user interface display of a computer system communicating with said mouse to show a first movement in a first direction in a displayed image (See; Fig. 3 and p[0039]-p[0042] for user’s hand in the first position 34 and enabling a first image manipulation mode 36 and modifying the display in accordance with the first image manipulation operation 40) and, in a second detected mode of operation, and in response to said displacement operation by a user, output a second signal different from said first signal for causing said user interface display to show a second movement in a second direction in the displayed image, said second direction being different from said first direction (See; Fig. 3 and p[0042]-p[0044] for user’s hand in the second position 44 and enabling a second image manipulation mode 46 and modifying the display in accordance with the second image manipulation operation 50 where the two manipulation modes result in different operations which manipulates the image in different “directions”). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kujawski to have multiple use modes so as to increase the number of uses of the mouse device, thus increasing user satisfaction in the device. 	In regards to claim 17, Kujawski fails to explicitly teach wherein portions of the caps of the mouse buttons also form portions of the touchpad surface area. However, Edwards teaches wherein portions of the caps of the mouse buttons also form portions of the touchpad surface area (See; Fig. 7A where the touch pad surface 70 is formed on the mouse buttons). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kujawski to have a touchpad surface on the mouse buttons such as taught by Edwards so as to have more modes of input accessible to the user, thus increasing user satisfaction in the device. 
Claims 15, 18-20 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kujawski et al (2013/0169424) (herein “Kujawski”) in view of Edwards (2013/0257729) and further in view of HOTELLING et al (2008/0297478) (herein “HOTELLING”).	In regards to claim 15, Kujawski teaches wherein said mouse buttons have seams along respective outer perimeters, except at the flexible hinge areas which are seamless on the sides of the button caps (See; Fig. 1 for seams along outer perimeters and seamless on the back side face of the housing). Kujawski fails to explicitly teach a seamless facing neighboring portions of the mouse button face forming the touchpad surface area (See; Fig. 2 where the mouse button face and touchpad are seamlessly connected). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kujawski to have a touchpad surface seamlessly on the mouse buttons such as taught by Edwards so as to have more modes of input accessible to the user, thus increasing user satisfaction in the device. Kujawski fails to explicitly teach a seamless hinge area on the sides of the button caps facing each other.	However Hotelling teaches wherein said mouse buttons have seams along respective outer perimeters, except at the flexible hinge areas which are seamless on the sides of the button caps facing each other (See; Fig. 2A and p[0058] for buttons 75A and 75B having seams along an outer periphery but are seamless on the inner side of the button caps facing each other where the entire body pivots in one direction or another depending on which button zone is pushed). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Edwards to have a seamless area between the two mouse buttons so as to be more aesthetically pleasing and prevent foreign substances from getting under the mouse buttons, increasing the lifetime of the device.	In regards to claim 18, Kujawski fails to explicitly teach comprising at least four mouse buttons arranged symmetrical about a symmetry plane perpendicular to said surface plane. However, HOTELLING teaches comprising at least four mouse buttons arranged symmetrical about a symmetry plane perpendicular to said surface plane (See; Fig. 2A for four mouse buttons 75A, 75B, 75C and 75D symmetrical about a surface plane). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kujawski to have four mouse buttons to increase functionality of the device, increasing user satisfaction in the device.
	In regards to claim 19, HOTELLING teaches wherein, in a first mode of operation a first pair of the at least four mouse buttons function as a standard left and right mouse button; and in a second mode of operation, the other, second pair of the at least four mouse buttons function as a standard left and right mouse button (See; Fig. 2A and p[0058] where button 75A and 75B are used by a right handed user as left and right mouse buttons in a right hand mode and buttons 75C and 75D are used by a left handed user as left and right mouse buttons in a left hand mode).

	In regards to claim 20, HOTELLING teaches wherein said thumb face is also symmetrical about the symmetry plane and the mouse is elongate in a horizontal longitudinal direction perpendicular to the symmetry plane (See; Figs. 1, 2A, 2C, 2D and p[0041], p[0056] where the mouse top member 26 may be symmetric in the longitudinal direction thus making a thumb face symmetrical about the symmetry plane). HOTELLING fails to explicitly teach wherein the mouse at half height, is at least 70 mm long in said horizontal longitudinal direction. However since the disclosure offers no criticality and no unexpected results from having these dimensions then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use the dimensions above as a mere design choice based on the specific device that it will be used for. 	In regards to claim 25, Kujawski fails to explicitly teach wherein the mouse button face is hollow, wherein lower mouse buttons on the mouse button face slant more than upper buttons on the mouse button face. However, HOTELLING teaches wherein the mouse button face is hollow (inherent that mouse button faces are slightly hollow / have an air gap to allow the mouse button to push downward), wherein lower mouse buttons on the mouse button face slant more than upper buttons on the mouse button face (See; Fig. 2a, 2b where buttons on one side slant more than buttons on the other side due to the whole mouse slanting slightly to the side as shown in Fig. 2B). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kujawski with the design of HOTELLING to give the mouse a left and right handed mode of operation, thus making the mouse more comfortable for both left and right hand users	
	In regards to claim 26, Kujawski teaches wherein said mouse button face and said thumb face are each symmetrical about a common symmetry plane perpendicular to said surface plane (See; Fig. 1 for a side face of the mouse which curves down to the bottom face. The Examiner is interpreting a thumb face as any face of the mouse where a user’s thumb could engage. Thumb positions vary greatly depending on the type of “grip” a user uses. For instance claw grip users will typically hold the bottom / side face of a rounded mouse. The bottom face of any mouse can be touched by a user’s thumb at any given time. Optical mice can still continue to function with thumb presence on the bottom side of the mouse. Thus the Examiner is not giving significant weight to this broad disclosure. Thus the bottom portion of the mouse can be shown to be symmetrical with the mouse button face with the current broad claim language).	In regards to claim 27,  Kujawski teaches wherein said second movement in response to said displacement operation in a displacement direction in said second mode of operation is also caused by a displacement operation in said first mode of operation in a direction that is mirror symmetrical about said symmetry plane to said displacement direction, wherein a scrolling direction on the user interface display is determined based on a combination of a direction of input by the finger of said user hand moving along the surface or scrolling input interface of the sensor(See; Abstract and fig. 5 for an up or down vertical scrolling and a left or right horizontal scrolling operations which mirror each other). Kujawski fails to explicitly teach the mode of operation, wherein in a left handed mode of operation, the direction of an input that causes scrolling in up-down direction on the display is mirrored about the symmetry plane compared to right handed mode of operation. HOTELLING further teaches a mouse with a left and right hand mode that switches which way scrolling goes depending on which hand is situated on the mouse (See; Abstract, p[0078]).
	In regards to claim 28, HOTELLING teaches wherein the mouse buttons are used as the at least one sensor for detecting the mode of operation (See; Abstract where depending on which buttons are pressed a left and right handed mode can be enabled).

Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627